DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14, 20 and 25 are objected to because of the following informalities:  while the claims recite a ratio, the values are given in percentages.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 14-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 14-20 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification filed on January 11, 2022;see paragraph bridging pages 7 and 8 and first full paragraph f page 8. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated that to obtain the claimed properties the multilayer web has to include a certain level of the binder fiber as well as been made by the foam forming process and through-air-dried without creping, i.e., a UTAD Process and actually Table 1 shows a three layer web in which the layer with the binder fibers are located in the inner layer, i.e., sandwiched between two outer layer of cellulosic fibers, and this statement indicates that the invention is different from what is defined in the claim(s) because the claim do not recite such limitation(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaratnan et al., (hereafter Ramaratnan), US Patent Application Publication No.  2015/0330029 A1 as evidenced by any of  Kamada, US Patent No. 6,924,030 B2 and Hubbe et al., in “Wet-Laid Nonwovens Manufacture Chemical Approaches Using Synthetic and Cellulose Fibers”  and further evidenced by any of Perdelwitz et al., (hereafter Perdelwitz), US Patent No.  4,886,697 and Kokko et al., (hereafter Kokko), US Patent No. 8,066,849 B2.
	 With regard to claims 14-15 and 20, Ramaratnan teaches a process of making a multilayer substrate and product produced thereof, i.e., a wipe, in which one of the layers is foam formed having at least 3% of synthetic fibers of the same type as claimed and disclosed and thus meets the binder fiber1 limitation (¶-[0018], [0029], [0037], etc.), the length of the synthetic fibers between 1 to 20 mm and the other layer(s) having at least 50% of cellulosic fiber. The layers are then joined and dried to form the substrate; see abstract. Ramaratnan teaches that the synthetic fibers have 3D geometry including multi-nodal or star-shaped cross-sections, (¶-[0043]), which are considered non-straight or at the very least the use of non-straight ones would have been obvious to one of ordinary skill in the art since they are commonly used in the art. Note that non-straight was defined in the specification as fibers having different shape, e.g.,  curved, sinusoidal, wavy, short waved, U-shaped, V-shaped where the angle is greater than 15° but less than 180°, bent, folded, crimped, crinkled, twisted, puckered, flagged, double flagged, randomly flagged, defined flagged, undefined flagged, split, double split, multi-prong tipped, double multi-prong tipped, hooked, interlocking, cone shaped, symmetrical, asymmetrical, fingered, textured, spiraled, looped, leaf-like, petal-like, or thorn-like” which seems to have the same type of cross-section as the reference. Ramaratnan does not explicitly teach the wet/dry tensile ratio as claimed, but since Ramaratnan teaches the same or very similar process the then product should have the same or very similar properties as the one claimed. Moreover, adjusting the process parameters, e.g., fiber blend, use of strength additives, basis weight, etc., to obtain a desire wet/dry strength would have been obvious to one of ordinary skill in the art. This is evidenced by both Kokko and Perdelwitz, which teach that the wet/dry ratio can be adjusted by adjusting the process conditions, including optimizing the fibers proportions of the blend of cellulosic and binder/synthetic fibers, the addition of strength agents or other additives; see column 4, lines 53-58 and Table 2 of Perdelwitz and example 10 on column 22, lines 25-44 of Kokko.
	 With regard to claims 24-26 and 30-31, Ramaratnan teaches a three layer/ply web in which the synthetic fibers are part of the middle layer; see ¶-[0037] and figure 1, and the layers having cellulosic and synthetic/binder fibers in proportions falling within the claimed range, id.
	Regarding to claims 16 and 28, the diameter/thickness of the synthetic fibers is not disclosed by Ramaratnan, but the claimed range is within the commonly used in the making of non-woven/papers2 and thus using synthetic fibers within the claimed range would have been obvious to one of ordinary skill in the art.
With regard to claims 17-19 and  27, Ramaratnan teaches the use of bi-component fibers of the same type as claimed; see ¶-[0008] and [0013] for example.
Regarding to claims 21, 23 and 29, the formation of inter-fiber bonds is inherent to the use of binder fibers and taught by the evidentiary references, Kamada and Hubbe; see for example paragraph bridging pages 5533 and 5534 of Hubbe.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Method of Producing Foam-Formed Multilayer Substrates.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Both Kamada and Hubbe  evidence that such fibers are or can be used as binder fibers; see Abstract of Kamada which teaches PVA fibers as binder fibers and pages 5003-5004 and 5533 of Hubbe, which teaches Polyolefins, Aramid and Poly-Lactic acid fibers as binder fibers.
        
        2 The examiner takes official notice of this fact and would provide proof if necessary.